Citation Nr: 0008388	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,170.

(Claims of entitlement to service connection for post-
traumatic osteoarthritis of the thoracic spine, both hips, 
and both ankles, and whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a left eye disability are the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
August 1966.  

This matter arises from a September 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Chicago, Illinois, Regional Office 
(RO).  That decision held that recovery of the overpayment at 
issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran married his wife, [redacted], on September [redacted] 
1980; his application for a dependency allowance based upon 
that marriage was received during the following month.  

2.  By letter dated October 17, 1980, the veteran was 
informed that he had been awarded additional compensation 
benefits for his dependent spouse, and that any change in the 
number or status of his dependents must be reported promptly 
to VA.  

3.  In November 1994, the veteran informed VA that he and his 
wife were alive and well, and that VA had their correct 
Social Security numbers of record.  

4.  By letter dated April 20, 1997, the veteran informed VA 
that his wife had passed away on August [redacted] 1992.  He 
furnished a copy of his wife's death certificate with that 
notice.  

5.  Based upon the information furnished by the veteran with 
regard to the death of his wife, [redacted], VA took action to 
remove her as a dependent spouse effective September 1992; 
the overpayment at issue ensued.  

6.  The appellant was at fault in the creation of the 
overpayment at issue.  

7.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.  

8.  Collection of the instant indebtedness would not defeat 
the purpose for which the disability compensation program is 
intended.  

9.  The appellant's failure to make restitution would result 
in his unfair financial gain.  

10.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
disability compensation benefits from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $3,170 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, 

and that the case is ready for appellate consideration.  See 
38 U.S.C.A. § 5107(a).  In this regard, the Board observes 
that the appellant was given an opportunity to furnish 
information regarding his monthly income and expenses, but 
specifically refused to do so in his correspondence received 
by VA on November 17, 1997.  As such, the Board has no 
alternative but to proceed without this information.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  
See 38 C.F.R. § 1.963(a).  

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-à-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by 

way of recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of the death of his spouse.  The 
veteran contends that he was unaware that he was receiving 
additional benefits for a dependent spouse, and that his wife 
handled all of his finances.  He further contends that 
because he contacted the Rock Island, Illinois Department of 
Veterans Affairs, and was informed by that organization that 
it would see to all matters relating to VA benefits, the 
veteran did not know that he was being overpaid.  He 
indicates that, as such, he was not at fault in the debt's 
creation.  As previously noted, the indebtedness at issue 
resulted from the veteran's failure to timely notify VA of 
his wife's demise.  Although the veteran claims to have no 
knowledge regarding the payment by VA of additional benefits 
for dependents, a review of the veteran's claims file 
indicates that he was notified on at least one occasion that 
he was receiving additional benefits for his spouse, and that 
he was to notify VA promptly of any change in the number or 
status of his dependents.  This is reflected in a VA letter 
dated October 17, 1980.  Moreover, although he has denied it, 
the record indicates that the veteran reported that he and 
his spouse were alive and well when VA questioned him about 
this and other matters on November 11, 1994.  Thus, the 
veteran was both was on notice that he had a duty to notify 
VA of any changes in the number of his dependents, and, 
additionally, had been given an opportunity to do so in a 
more timely manner.  Despite this, nearly five years passed 
from the date that the veteran's wife died in August 1992 
until he notified VA of this in April 1997.  Under the 
circumstances, the Board is compelled to conclude that the 
veteran was at fault in the creation of the indebtedness.  
Conversely, the record indicates that the RO acted promptly 
to remove the veteran's wife as a dependent upon being 
informed of her demise.  Thus, VA was without fault in the 
debt's creation.


Notwithstanding the appellant's relative degree of fault in 
the debt's creation, the more pressing question is whether 
its collection would subject him to economic hardship by 
depriving him of life's basic necessities.  The appellant 
contends that it would, given his disabilities and the 
adverse impact that they have on his employment.  However, he 
offers no supporting information in this regard.  Although 
requested to do so, the appellant adamantly refused to submit 
VA Form 20-5655, Financial Status Report.  In his notice of 
disagreement received by VA on November 17, 1997, the veteran 
specifically stated that "I refuse, with legal advice, to 
submit a statement of my financial status."  Given the lack 
of evidence regarding the appellant's monthly income and 
expenses, and because the lack of such evidence is due solely 
to inaction by the appellant, the Board must conclude that 
recoupment of the indebtedness would not subject the 
appellant to undue economic hardship.  Of further note is 
that there is no indication that recoupment of the 
indebtedness at issue would nullify the objective for which 
the disability compensation program is intended.  The 
appellant currently receives more than $740 monthly from this 
program.  He has not demonstrated that the purpose of this 
program, i.e., to compensate veterans for disabilities that 
detract from their employment potential, would be nullified 
if a portion of his disability compensation was withheld and 
applied to the recoupment of the indebtedness at issue.  
Moreover, there is no indication that the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the VA disability 
compensation program.  

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by his receipt of VA disability compensation benefits for a 
dependent spouse.  In this regard, the appellant's fault, 
coupled with his failure to demonstrate an inability to repay 
the indebtedness, overrides other equitable considerations.  



ORDER

Waiver of recovery of the disability compensation 
indebtedness in the amount of $3,170 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

